In an action to recover on a secured promissory note, the plaintiff appeals (1) from an order of the Supreme Court, Westchester County (Donovan, J.), entered February 8, 1996, which denied its motion for summary judgment, and (2) from so much of an order of the same court, entered June 13, 1996, as, in effect, upon granting its motion to renew and reargue, adhered to the original determination.
Ordered that the appeal from the order entered February 8, 1996, is dismissed, as that order was superseded by the order entered June 13, 1996, made upon renewal and reargument; and it is further,
Ordered that the order entered June 13, 1996, is affirmed insofar as appealed from; and it is further,
*534Ordered that the respondent is awarded one bill of costs.
Contrary to the plaintiff’s contention, the defendant raised triable issues of fact requiring the denial of the motion for summary judgment (see, Alvarez v Prospect Hosp., 68 NY2d 320, 324; Winegrad v New York Univ. Hosp. Med. Ctr., 64 NY2d 851, 853; Museums at Stony Brook v Village of Patchogue Fire Dept., 146 AD2d 572). Rosenblatt, J. P., Thompson, Pizzuto and Friedmann, JJ., concur.